Porter, J.,
delivered the opinion of the IC ⅜ ^ court. This action was commenced on a pro- n missory note. The defendant pleaded cor; pensation, payment, and that the note sued on ⅝ was given for part of the purchase money of a house and‘lot, which Ford, to whom the plain- . J| tiff js curator, stated lie had a title, but that in fact he had none.
A bill of exceptions was taken at the trial,*! to the opinion of the court, permitting the de? : Pendant to submit fads in conformity with the *493answer, to the iury. The ground lor this exception is, that the pleas of payment, ana want of consideration, are inconsistent.
Uennen for the plaintiff!
The pleas of payment, and want of consideration, are not so inconsistent but they may well stand together, for the one, does not necessarily suppose the other, to be false. A man may pay a note, and not discover, until after the payment is made, that, the consideration on which he gave it was wanting.
, It is therefore ordered, adjudged, and decreed, that the judgment of the district court be affirmed with costs.